UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1860



In re:   VICTOR J. BUENCAMINO,



                Petitioner.



   On Petition for Writ of Habeas Corpus.       (5:14-hc-02112-BO)


Submitted:   January 15, 2015               Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Victor J. Buencamino, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Victor J. Buencamino, a federal pretrial detainee, has

filed    an   original       28    U.S.C.    § 2241    (2012)     petition      seeking

relief from what he deems to be an unlawful detention.                               The

district court for the Eastern District of North Carolina has

denied     an    identical          petition,     and       Buencamino       has     not

demonstrated that he is entitled to relief from this court.                         See

Fed. R. App. P. 22(a).              Accordingly, although we grant leave to

proceed in forma pauperis, we dismiss Buencamino’s petition.                          We

dispense      with    oral        argument   because       the    facts   and      legal

contentions     are   adequately        presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                           DISMISSED




                                             2